Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991). Petitioners bear the
burden of demonstrating that extraordinary relief is warranted.     Pan v.
Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
              Having considered the writ petition, we conclude that
petitioners have not met their burden of demonstrating that our
intervention by way of extraordinary writ relief is warranted. See id. We
therefore deny the petition.   See NRAP 21(b)(1); Smith, 107 Nev. at 677,
818 P.2d at 851.
              It is so ORDERED.



                                                   C.J.




Pickering                                 Hardesty



Parraguirre                               Douglas



Cherry
      Chu.                                Saitta



cc: Hon. Nancy L. Allf, District Judge
     Hafter Law
     Clark County District Attorney/Civil Division
     Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas
     Attorney General/Carson City
     Eighth District Court Clerk




                                     2